Per Curiam.
1. When a given state of facts will authorize several different conclusions, it is a question of fact as to which is the true and correct solution; but where only one reasonable inference can be drawn therefrom, the question is resolved into one of law, and may be determined as a matter of law by the court. Code, § 110-104; Dixon v. Bristol Savings Bank, 102 Ga. 461, 468 (31 S. E. 96, 66 Am. St. R. 193).
2. The facts stated in the certified question, if proved without dispute Or qualification, would authorize no inference other than that the “transactions did not constitute a series of bona fide assignments of wages, but amounted to a loan upon usurious interest, with renewals thereof, and were continued merely as a scheme or device to evade the laws against usury,” and therefore would demand such conclusion as a matter of law. Jackson v. Bloodworth, 41 Ga. App. 216 (152 S. E. 289); Hinton v. Mack Purchasing Co., 41 Ga. App. 823, 825 (155 S. E. 78); Parsons v. Fox, 179 Ga. 605 (176 S. E. 642). It follows that the question certified should be answered in the affirmative.

All the Justices concur.

*619Beck, Presiding Justice, and Atkinson and Hutcheson, Justices, are of the opinion that the question is not such a definite. question of law unmixed with fact that it should be answered, but agree that the answer as stated is correct.